          Case 1:19-cv-11235-LTS Document 57 Filed 07/17/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                     Civil Action No. 1:19-cv-11235-LTS



SHAWN T. MCCLINTON,
             Plaintiff,

v.

Lt. LEIGHTON FACEY,
              Defendant.


  DEFENDANT Lt. LEIGHTON FACEY’S RESPONSE TO PLAINTIFF SHAWN T.
MCCLINTON’S REQUEST FOR PRODUCTION OF DOCUMENTS TO BE INTERNAL
               AFFAIRS TO BE ORDERED BY THE COURT



       On July 9, 2020, Plaintiff filed a document entitled “Plaintiff Shawn T. McClinton’s

Request for Production of Documents to Internal Affairs to be order [sic] by the Courts.” [ECF

No. 56]. In the filing, Plaintiff asks for certain internal affairs records. Defendant Lt. Leighton

Facey (“Facey’) is treating this filing as a request for the production of documents and is in the

process of serving Plaintiff with a written response in accordance with the Federal Rules of Civil

Procedure. The filing received on July 9, 2020 is the first time Facey received this request.

Accordingly, Facey respectfully requests that Plaintiff’s filing not be treated as a motion to

compel and that Facey be provided with an opportunity to respond to the requests in accordance

with the Federal Rules of Civil Procedure. In the event the Court is inclined to treat the July 9,

2020 filing as a motion to compel, Facey respectfully requests that it be denied because he has

not yet had an opportunity to respond to the request and Plaintiff has not requested or held the

requisite meet and confer conference pursuant to Local Rule 7.1
         Case 1:19-cv-11235-LTS Document 57 Filed 07/17/20 Page 2 of 2




                                             Respectfully submitted,
                                             Lt. LEIGHTON FACEY,

                                             Eugene L. O’Flaherty
                                             Corporation Counsel

                                             By his attorney:


                                             _/s/ Megan P. Trachman___________

                                             Megan P. Trachman (BBO#691153)
                                             Assistant Corporation Counsel
                                             City of Boston Law Department
                                             City Hall, Room 615
                                             Boston, MA 02201
                                             (617) 635-4023
                                             Megan.Trachman@boston.gov


                            LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that I am unable to conduct a conference with the pro se Plaintiff
pursuant to Local Rule 7.1 due to the fact that he is incarcerated and I do not have contact
information for him other than his place of incarceration.

                                             /s/ Megan P. Trachman


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on July 17, 2020.


                                             /s/ Megan P. Trachman
